DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 2-3 and 5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamakura et al. (US 2016/0089720 A1).


(single layer forming process (S300) includes a material supply process (S310) , see [0074]) and selectively irradiating the thin layer with laser light, (sintering process (S320), laser radiation device 50, [0073]-[0074]) thereby forming a shaped object layer comprising a plurality of the resin compositions melt-bonded to one another, (subjected to so-called sintering or melting and bonding, so that a fabrication progress region 201a of the partial fabricated object 201 is formed. [0076]) wherein the forming of the thin layer and the irradiating with the laser light are repeated a plurality of times to stack the shaped object layers, (see Fig. 5A) thereby shaping a three-dimensionally shaped object, the particulate resin composition comprises a polysaccharide nanofiber (the thickener CeNF (nano-cellulose) is preferably used [0052]) and a thermoplastic resin, (a thermoplastic resin [0052]).

Kamakura does not explicitly teach the particulate resin composition has a content of the polysaccharide nanofiber of 1 to 70 mass%.  
Kamakura teaches a thickener serving as a binder, and is adjusted in a slurry state (or a paste form), see [0074]. And it is possible to prevent a decrease in the viscosity of the thickener included in the fabrication material 80b which is being formed, and thus it is possible to suppress deformation of the formed fabrication material 80b, see [0081]. 


In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been obvious to one having 

It would have been obvious to one of ordinary skill in the art before the effective filing date to vary the amount of nano-cellulose in the composition of Kamakura to meet the claims 1 to 70 mass% in order to achieve the optimal viscosity of the composition and suppress deformation of the formed fabrication material, see Kamakura [0074], [0081].
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).

Regarding the claimed the composition has a melting temperature Tm, a viscosity of the composition changes within a range of Tm - 20 °C to Tm + 20 °C, and a maximum value of loss modulus in the range is 10 to 1,000 times a minimum value of the loss modulus in the range. (The composition of Kamakura is substantially similar to the claimed composition, thus the properties are presumed inherent, see MPEP 2112.01. That is, if the amount of nano-cellulose of Kamakura is silent, but when optimized to be 1 to 70 mass%, it would have the same properties claimed, as disclosed in Table of the instant specification). 

Regarding claim 3, Kamakura meets the claimed, wherein the polysaccharide nanofiber comprises a cellulose nanofiber. (CeNF (nano-cellulose) is preferably used [0052]).




Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamakura et al. (US 2016/0089720 A1) in view of Yoshimura et al. (US 2017/0232684 A1).

Kamakura teaches CeNF (nano-cellulose) is preferably used [0052], which is inherently includes an axis with 1-1000 nm. 
Yoshimura meets the claimed, wherein the polysaccharide nanofiber has a minor axis of 3 to 30 nm (fiber diameter 1 nm to 10 nm “preferably 0.001 um to 0.01 um”, [0021])  and a major axis of 200 to 2,000 nm. (fiber length 200 nm to 5,000 nm “preferably 0.2 um to 5 um” [0020]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to select the major and minor axis sizes of Yoshimura as the generic nanometer sized cellulose of Kamakura because these dimensions suppresses foaming and manufactures a three-dimensional object with high accuracy see Yoshimura [0020].


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. ROBINSON whose telephone number is (571)270-0467. The examiner can normally be reached Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on (571)270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744